Citation Nr: 0916697	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  06-19 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from May 1951 to January 1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the above claim.

In April 2006, the Veteran testified at a personal hearing 
over which a hearing officer of the RO presided.  A 
transcript of the hearing has been associated with the 
Veteran's claims file.


FINDING OF FACT

There is no competent medical evidence to support that the 
Veteran sustained a  back injury or disease in service; that 
he had chronic low back symptoms in service; that he had 
continuous post-service symptoms of a low back disorder; or 
that he had manifested arthritis of the low back to a 
compensable degree during the first post-service year; and 
the weight of the competent evidence demonstrates that the 
currently diagnosed low back disorder is not related to 
active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a low back disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA 
will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005) (outlining VCAA notice requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letter dated in June 2005, the Veteran was notified of the 
evidence not of record that was necessary to substantiate his 
claim.  He was told what information that he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.

With respect to the Dingess requirements, because the service 
connection claim is being denied, and no effective date or 
rating percentage will be assigned, the Board finds that 
there can be no possibility of any prejudice to the Veteran 
under the holding in Dingess, supra. 

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, VA, 
and private medical treatment records have been obtained.  As 
will be discussed below, the claim is being denied on the 
basis that no competent medical evidence has been submitted 
which links any current low back disorder to the Veteran's 
active service.  In this circumstance, there is no duty on 
the part of VA to provide a medical examination, because as 
in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the 
Veteran has been advised of the need to submit competent 
medical evidence indicating that he has the disorder in 
question, and further substantiating evidence suggestive of a 
linkage between his active service and the current disorder, 
if shown.  The Veteran has not done so, and no evidence thus 
supportive has otherwise been obtained.  Here, as in Wells, 
the record in its whole, after due notification, advisement, 
and assistance to the Veteran under the VCAA, does not 
contain competent evidence to suggest that the Veteran has a 
current low back disorder that is related to his active 
service.  Given these matters of record, there is no 
competent evidence that "the disability or symptoms may be 
associated with the claimant's active military . . . 
service." 38 U.S.C.A § 5103A(d); cf. Charles v. Principi, 16 
Vet. App. 370 (2002).  Under such circumstances, there is no 
duty to provide an examination or to obtain an additional 
medical opinion.  Id.  In sum, the Board finds the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled and no further action is necessary under the 
mandate of the VCAA.


Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303, 3.304 (2008).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2008).  

Service connection for arthritis may also be established 
based upon a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  In addition, service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2008).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Low back disorder

In a Statement In Support Of Claim (VA Form 21-4138) dated in 
July 2005 and during the Veteran's April 2006 RO hearing, the 
Veteran asserted that he injured his low back during his 
period of active service.  He described that during his basic 
training, he had been required to run two to three miles, and 
then to jump over a wall.  He indicated that during the jump, 
something knocked him over onto his back causing him to hurt 
his low back.  He added that he was able to get up and 
continue, and that he did not seek any medical treatment, but 
rather treated the symptoms with pain pills.  The Veteran 
also described an incident during a tour of duty in France, 
in which he fell off of a ledge that was approximately four 
feet high onto a railroad track.  He indicated that he was 
treated with medication and given two or three days off to 
recover.  He could not recall if X-rays had been taken at 
that time.

The Veteran's service treatment records are completely 
negative of any findings of a low back injury or disease 
during active service.  A separation report of medical 
examination dated in January 1954 shows that, upon clinical 
evaluation, the spine and other musculoskeletal system were 
normal. 

The post-service evidence does not show a low back disorder 
until many years after service separation.  Subsequent to 
service, private outpatient treatment records from American 
Family Care dated from May 1995 to February 1999 show that 
the Veteran was treated intermittently for symptoms 
associated with a low back disorder.  A note dated on May 25, 
1995, shows that the Veteran had reported a one week history 
of pain.

Of record is a copy of a letter from the Veteran dated in 
June 1996 showing a contemporaneous description of a work-
related back injury.  The Veteran described hurting his back 
while trying to catch and pull pipe.

A private medical record from S. S., M.D., dated in April 
1998, shows that the Veteran reported injuring his back while 
on the job in 1995, 1996, and 1997.  He added that he had 
worked as a portable grinder up until January 30, 1998.  The 
impression was history of back injuries.  Dr. S. opined that 
the Veteran had no impairment in work-related physical 
activities.

VA outpatient treatment records dated from November 2002 to 
June 2007 show continued intermittent treatment for symptoms 
associated with a low back disorder.  During the course of 
treatment, the Veteran had reported a 40 year history of low 
back pain.

After a review of the evidence, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for a low back disorder.  The Board 
finds that there is no competent medical evidence of record 
to suggest that the Veteran sustained a back injury or 
disease in service, or that he had chronic back symptoms in 
service.  Notwithstanding the Veteran's recent contention, 
histories, and testimony, there is no evidence of an in-
service low back injury either during basic training or while 
on a tour of duty in France during his period of active 
service.  The Veteran's January 1954 service separation 
examination report showed that his spine was clinically 
normal at separation. This report is highly probative as to 
the Veteran's condition at the time of his release from 
active duty, as it was generated with the specific purpose of 
ascertaining the Veteran's then-physical condition, as 
opposed to his current assertion which is proffered in an 
attempt to secure VA compensation benefits.  Rucker v. Brown, 
10 Vet. App. 67, 73 (1997) (Observing that although formal 
rules of evidence do not apply before the Board, recourse to 
the Federal Rules of Evidence may be appropriate if it 
assists in the articulation of the reasons for the Board's 
decision).  

The Board recognizes the Veteran's testimony and recent 
statements in support of his claim alleging in-service back 
injury and symptoms; however, the Board finds the more 
contemporaneous separation examination report, coupled with 
the Veteran's own July 1996 letter describing a post-service 
work-related back injury, as well as, the April 1998 letter 
from Dr. S. showing the Veteran's description of injuring his 
back while on the job in 1995, 1996, and 1997, to be more 
probative on the question of in-service incurrence and in-
service symptomatology than the Veteran's current 
recollection regarding in-service events and symptoms of the 
low back made decades after the alleged events.

The Board further finds that the Veteran did not have 
continuous post-service symptoms of a low back disorder, 
including that arthritis of the spine did not manifest to a 
compensable degree during the first post-service year.  The 
first medical evidence of record of symptoms which may be 
associated with a back disorder following service is not 
until the May 1995 private medical record, which shows a 
reported one week history of low back pain.  This assessment 
was more than 40 years following discharge from service.  
Evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

As there is no competent medical evidence of record of an in-
service disease or injury to the low back or of a medical 
nexus linking the current low back disorder to service, 
entitlement to service connection for a low back disorder 
cannot be granted.  See Hickson, 12 Vet. App. at 253; see 
also Pond, 12 Vet App. at 346.

To the extent that the Veteran claims that he has a current 
low back disorder that is related to his active service, his 
assertions cannot be deemed competent as it has not been 
demonstrated that as a layperson, he is qualified to render a 
medical opinion regarding matters, such as diagnoses and 
determinations of etiology, calling for specialized medical 
knowledge.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

The Board also recognizes that there is no evidence of record 
that the Veteran was diagnosed with arthritis of the low back 
which had become manifested to a compensable degree during 
the first year following his separation from service.  As 
such, entitlement to service connection for a low back 
disorder on a presumptive basis is also not warranted.  See 
38 C.F.R. §§ 3.307, 3.309.

Accordingly, the Veteran's claim for service connection for a 
low back disorder is denied.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a low back disorder.  38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for a low back disorder is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


